Case 1:20-cv-20354-FAM Document 56 Entered on FLSD Docket 11/25/2020 Page 1 of 6




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division
                           Case Number: 20-20354-CIV-MORENO

   IN THE MATTER OF: THE COMPLAINT OF
   MAB120, LLC, AS OWNERS OF THE M/Y
   ANDIAMO, 2006 120 FOOT BENETTI
   YACHT (ON: 71133) IN A CAUSE OF
   EXONERATION FROM OR LIMITATION
   OF LIABILITY,

                   Petitioner,
   vs.

   ISLAND GARDENS DEEP HARBOUR,
   LLC,

                   Claimant/Third-Party Plaintiff,

   ATTIS HOLDINGS, LTD.,

                   Claimant,

   MARCO MUNIZ,

                Third-Party Defendant.
  _________________________________________/
    ORDER GRANTING PETITIONER'S MOTION FOR ENTRY OF FINAL DEFAULT
   JUDGMENT FOR EXONERATION AGAINST ALL NON-APPEARING CLAIMANTS

         THIS CAUSE came before the Court upon Petitioner's Unopposed Motion for Entry of

  Final Default Judgment for Exoneration Against All Non-Appearing Potential Claimants (D.E.

  23), filed on May 28, 2020. This case involves an admiralty complaint for exoneration from or

  limitation of liability pursuant to the Shipowner’s Limitation of Liability Act, 46 U.S.C. §§ 30501,

  et seq., and Rule F of the Supplemental Admiralty and Maritime Claim Rules. According to the

  complaint’s allegations, the underlying incident involved a December 2019 fire onboard the M/Y

  Andiamo. Because the Petitioner complied with the relevant statutory and procedural rules, the

  Court grants the motion.
Case 1:20-cv-20354-FAM Document 56 Entered on FLSD Docket 11/25/2020 Page 2 of 6




                                         I. BACKGROUND

         In its Complaint for Exoneration from or Limitation of Liability, the Petitioner and owner

  of the vessel, MAB120, LLC, requested that this Court notice “all persons, firm or corporations

  asserting claims for any and all losses, damages, injuries or destruction with respect to [the

  Petitioner’s claim]” and order such parties to “file their respective claims with the Clerk of this

  Court.” Moreover, as relevant here, the Petitioner also sought a judgment “adjudg[ing] the

  Petitioner, the [v]essel, and its owners, masters, crew, employees, and agents, not liable

  whatsoever for any losses, damages, injuries or destruction, or for any claim whatsoever done,

  occasioned or incurred as the result of the [December 2019 fire].” Following the filing of the

  complaint, on January 28, 2020, the Petitioner also filed its Ad Interim Stipulation of Value and

  Stipulation for Costs.

         On March 12, 2020, the Court entered its Order Approving Ad Interim Stipulation of Value,

  Directing Issuance of Monition and Injunction, ordering any claimants to file their respective

  claims with the Clerk of Court and file an answer to the complaint by May 18, 2020. At that time,

  the Court also ordered that public notice of the Monition be given by publication as required by

  Rule F of the Supplemental Admiralty and Maritime Claim Rules. Notice was to be given “once

  each week for four successive weeks in the ‘Miami Herald’ prior to the date fixed for the filing of

  claims in accordance with Supplemental Rule F.”

         On March 19, 2020, the Court entered the Monition, commanding the Marshal to “cite

  persons or corporations, in respect of which the Petitioner seeks limitation, to file their respective

  claims with the Clerk of this Court and to serve on or mail to the Petitioner’s attorneys copies

  thereof on or before May 18, 2020, and citing such claimants to appear and respond to the




                                                    2
Case 1:20-cv-20354-FAM Document 56 Entered on FLSD Docket 11/25/2020 Page 3 of 6




  Complaint herein on or before May 18, 2020.” (D.E. 7, at 2). Only two claimants filed claims by

  the May 18, 2020 deadline: Island Gardens Deep Harbour, LLC and Attis Holdings, Ltd.

         On May 19, 2020, the Petitioner filed a “Notice of Filing Affidavit of Proof of Publication”

  (D.E. 14). The Affidavit of Publication includes a copy of the publication and an affidavit by the

  custodian of record for the Miami Herald, Victoria Rodela, stating that the attached publication

  was published in the Miami Herald on March 20, 2020, March 27, 2020, April 3, 2020, and April

  10, 2020. (D.E. 14-1). The service list in the notice states that it was served on the Claimants that

  have appeared and filed answers to the complaint—Island Gardens and Attis Holdings.

         The Petitioner then moved for, and the Clerk entered, the Clerk’s Default as to Unknown

  Claimants on May 28, 2020. (D.E. 22). Notably, to date, no new claimants have appeared or moved

  to set aside the Clerk’s entry of default.1 The Petitioner now requests that this Court enter a final

  default judgment as to all non-appearing claimants.

                                               II. ANALYSIS

         Pursuant to the Shipowner’s Limitation of Liability Act, 46 U.S.C. §§ 30501, et seq., a

  shipowner can limit its liability for certain claims involving its vessel to the value of the vessel.

  See Orion Marine Constr., Inc. v. Carroll, 918 F.3d 1323, 1325 (11th Cir. 2019) (“The Act

  establishes a procedure by which a shipowner can limit its liability for certain claims involving

  one of its vessels to the value of the vessel plus its then-pending freight.”) (citing § 30505(a)). Rule

  F of the Local Admiralty and Maritime Rules provides rules governing “Actions to Limit




  1
    While no new claimants have appeared to date, the Court notes that, on November 23, 2020,
  Endurance American Specialty Insurance Company and Westchester Surplus Lines Insurance
  Company filed a “Joint Verified Ratification of Commencement of Claim and Third-Party
  Complaint” (D.E. 51) In the filing, Endurance and Westchester, Island Gardens’ insurers, “ratify
  the Claim and Third-Party Complaint instituted by [Island Gardens] and agrees to be bound by the
  result in this matter.” Id. at 3.

                                                     3
Case 1:20-cv-20354-FAM Document 56 Entered on FLSD Docket 11/25/2020 Page 4 of 6




  Liability.” See Local Admiralty Rule F. Specifically, section (1), titled “Monition, Injunction and

  Publication of the Notice[,]” provides as follows:

         Upon the plaintiff’s filing of an Ad Interim Stipulation of Value or otherwise
         posting a deposit or transfer in compliance with Supplemental Rules F(1) and F(2),
         the Court shall immediately issue a Monition and Injunction pursuant to
         Supplemental Rule F(3). The Monition and Injunction shall: enjoin the further
         prosecution of any action or proceeding against the plaintiff or the plaintiff’s
         property with respect to any claim subject to limitation in the action; order that all
         persons asserting claims with respect to which the complaint seeks limitation to file
         and serve their respective claims pursuant to Supplemental Rule F(4); order that
         public notice be effectuated by the plaintiff pursuant to Supplemental Rule F(4);
         and approve the Ad Interim Stipulation of Value or other form of deposit, transfer
         or security if it meets the requirements of Supplemental Rules F(1) and F(2). Upon
         the issuance of the Monition and Injunction by the Court, the plaintiff shall
         effect publication of the notice in accordance with the provisions set forth in
         Supplemental Rule F(4) and Local Admiralty Rule A(7). This Local Rule does
         not affect a claimant’s right to assert the insufficiency of the fund or security under
         Supplemental Rule F(7).

  Local Admiralty Rule F(1) (emphasis added).2 Moreover, Rule F(2) pertains to “Proof of

  Publication[,]” and requires the plaintiff to “file and serve proof of publication of the notice to

  claimants with the Court within seven (7) days after the date fixed by the Court pursuant to

  Supplemental Rule F(4).” Local Admiralty Rule F(2). Under Rule F(2), it is “sufficient proof for

  plaintiff to file and serve the sworn statement or a declaration pursuant to 28 U.S.C. § 1746 by, or

  on behalf of, the publisher or editor, indicating the dates of publication, along with a copy or

  reproduction of the actual publication.” See id.

         Here, based on a review of the record, the Petitioner has complied with the relevant rules.

  The Petitioner, as required by the Court’s March 12, 2020 order and Local Admiralty Rule F(2),

  timely filed an Affidavit of Publication that included a copy of the publication involving notice of


  2
    Rule A(7) requires that, unless otherwise required by law or the Court, when notice is required
  by the admiralty rules, “such notice shall be published at least once, without further order of Court,
  in an approved newspaper in the county or counties where the vessel or property was located at
  the time of arrest, attachment, or seizure, and if different, in the county within the Southern District
  of Florida where the lawsuit is pending.” See Local Admiralty Rule A(7).

                                                     4
Case 1:20-cv-20354-FAM Document 56 Entered on FLSD Docket 11/25/2020 Page 5 of 6




  the Court’s Monition. (D.E. 14-1). The Affidavit of Publication also includes an affidavit by Ms.

  Rodela, the custodian of record for the Miami Herald, in which she stated, under oath, that the

  attached copy was published in the Miami Herald on March 20, 2020, March 27, 2020, April 3,

  2020, and April 10, 2020. Id. The Petitioner also filed and served the Notice on the Claimants

  with the Court within 7 days of the May 18, 2020 date fixed by the Court. (D.E. 14, at 2, Service

  List).

           Aside from Island Gardens and Attis Holdings, no other parties have filed their claims and

  answers by the prescribed May 18, 2020 deadline or moved for an extension of time to respond.

  In fact, to date, no claimants have appeared or moved to set aside the Clerk’s entry of default. See

  In re Vass, No. 17-cv-81031, 2018 WL 11229125, at *2 (S.D. Fla. Feb. 12, 2018) (“Where

  publication is made according to the rules and practice in admiralty proceedings, it becomes notice

  to all persons having any claims, whether they received actual notice thereof or not, and if they

  fail to appear within the time designated, they are liable to lose the opportunity of presenting their

  claims in that proceeding or in any other.”) (citing Dowdell v. U.S. Dist. Court for N. Dist. Of Cal.,

  139 F. 444, 445-46 (9th Cir. 1905)).

           As the Petitioner has complied with the Local Admiralty Rules, the Court finds that an

  entry of default final judgment as to the non-appearing claimants is appropriate. See Matter of

  Newport Freedog, No. 18-cv-647-T-23AEP, 2018 WL 3687986, at *2 (M.D. Fla. July 16, 2018)

  (recommending that motion for default judgment against non-filing claimants be granted as

  plaintiffs satisfied their obligations under Supplemental Rule F(4), which included the publication

  of notice in the Tampa Bay Times for four consecutive weeks, with the notice indicating the

  deadline to file a claim or answer); see also In re Vass, 2018 WL 11229125, at *2 (granting




                                                    5
Case 1:20-cv-20354-FAM Document 56 Entered on FLSD Docket 11/25/2020 Page 6 of 6




  petitioner’s motion for entry of final default judgment for exoneration of liability as to non-

  claimants where the petitioner complied with admiralty rules).

                                           III. CONCLUSION

         Accordingly, it is

         ORDERED AND ADJUDGED that

     1. Petitioner's Unopposed Motion for Entry of Final Default Judgment for Exoneration

         Against All Non-Appearing Potential Claimants (D.E. 23) is GRANTED.

     2. A final default judgment shall be entered against all non-appearing claimants by separate

         order.



         DONE AND ORDERED in Chambers at Miami, Florida, this 25th of November 2020.




                                       ______________________________________
                                             FEDERICO A. MORENO
                                             UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record




                                                 6
